DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 09/21/2020 is acknowledged. The amendment includes claims 1, 8 and 15 are amended.
Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Lee).

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, 15-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson (U.S. Pub. No. 2014/0019385) in view of Todhunter (U.S. Pub. No. 2010/0235164), further in view of Lee (U.S. Pub. No. 2016/0110360 A1).
Regarding claim 1, Dawson teaches a computer implemented method in a data processing system comprising a processor and a memory comprising instructions which are executed by the processor to cause the processor to implement a type-specific answer filtration system, the method comprising: 
parsing, by the processor, one or more input questions; for each input question corresponds to a […] answer […] (Dawson, paragraph [0082-84] [0184], a body of text is split into sentences and each sentence is parsed into syntactic and semantic information, described by Penn Treebank part-of-speech tags. The sentence's linguistic tree is subsequently used to create simple subject-verb-object clauses which are then, along with annotations resident in the document container, submitted to a process of conceptualization ... the concept/relation metadata ("enriched metadata'') may comprise at least one of: a numeric 1MJight associated with each concept (the 1MJight may be positive or negative, in the latter case showing "negative affinity", to be described below); a comment associated with at least one concept or at least one relation; a tag for annotating at least one concept; an (internal) identifier for said tag; a numeric 1MJight associated with said tag));
mapping the plurality of component syntactic pieces based on grammatical structure of the plurality of component syntactic pieces to generate an input parse tree (Dawson, paragraph [0232-234] [0419-421], invoke lexical analysis to tag parts of speech, recognize named entities, analyze coreferences, identify time and numerical expressions, delineate noun and verb chunks, and last but not least construct a parse node tree based on standard Penn Treebank tags ... using the parse node tree, create simple subject-predicate-object clauses from complex sentences using a set of rules and heuristics);
for each input question parse tree: 
attempting to identify one or more number-subtype head-nouns from the input question parse tree, (Dawson, paragraph [0232-234] [0419-0421], invoke lexical analysis to tag parts of speech, recognize named entities, analyze coreferences, identify time and numerical expressions, delineate noun and verb chunks);
attempting to identify one or more number-subtype verbs from the input question parse tree (Dawson, paragraph [0232-234] [0419-0421], invoke lexical analysis to tag parts of speech, recognize named entities, analyze coreferences, identify time and numerical expressions, delineate noun and verb chunks).
Dawson does not explicitly disclose:
attempting to identify one or more number-subtype adjectives from the input question parse tree; base on the present of at least one number-subtype head-noun, number-subtype verb, or number subtype adjective, determining the number-subtype of the input questions, labelling the input question with the determined number-subtype; base on the present of at least one number-subtype head-noun, number-subtype verb, or number subtype adjective, determining the number-subtype of the input questions; labelling the input question with the determined number-subtype.
Todhunter teaches: attempting to identify one or more number-subtype adjectives from the input question parse tree (Todhunter, paragraph [0017-18] [0022], The semantic analysis can include: recognizing one or more facts in the form of one or more expanded Subject-Action-Object (eSAO) sets in the text documents and user question, wherein each eSAO set has one or more eSAO components; and recognizing rules in the text documents and user question that reflect regularities of the outside world/knowledge domain in the form of Cause-Effect relations in the eSAO sets ... the one or more eSAO components can include one or more elements of a group consisting of: subjects, objects, actions, adjectives, prepositions, indirect objects and adverbs);
base on the present of at least one number-subtype head-noun, number-subtype verb, or number subtype adjective, determining the number-subtype of the input questions (Todhunter, paragraph [0025-27], Recognizing one or more expanded Subject-Action-Object (eSAO) sets in the text documents and user question can include recognizing one or more subjects, objects, actions, adjectives, prepositions, indirect objects, and adverbs in one or more sentences of the text documents and user question),
labelling the input question with the determined number-subtype (Todhunter, paragraph [0028], Semantic labeling of the semantically analyzed user question can be based on matching the semantically analyzed user question against question classification based linguistic patterns in a patterns database that is a part of a linguistic knowledge base).
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include attempting to identify one or more number-subtype adjectives from the input question parse tree; base on the present of at least one number-subtype head-noun, number-subtype verb, or number subtype adjective, determining the number-subtype of the input questions, labelling the input question with the determined number-subtype; base on the present of at least one number-subtype head-noun, number-subtype verb, or number subtype adjective, determining the number-subtype of the input questions; labelling the input question with the determined number-subtype into generating document representation based on semantic network of Dawson.
Motivation to do so would be to include attempting to identify one or more number-subtype adjectives from the input question parse tree; base on the present of at least one number-subtype head-noun, number-subtype verb, or number subtype adjective, determining the number-subtype of the input questions, labelling the input question with the determined number-subtype; base on the present of at least one number-subtype head-noun, number-subtype verb, or number subtype adjective, determining the number-subtype of the input questions; labelling the input question with the determined number-subtype to perform searches for exacting answers in text document databases to questions formulated by users in a natural language (Todhunter, paragraph [0003]).
Dawson as modified by Todhunter do not explicitly disclose:
said answer is particular type of numerical answer including a numerical number and a metric unit;
iterating through one or more numerical answer candidates associated with the input question; 
for each numerical answer candidate, determine the number-subtype of the number answer candidate based on metric unit in the numerical answer candidate;
if the numerical answer candidate number-subtype does not match the input question number-subtype, removing the numerical answer candidate;
generating a confidence score for each of remaining numerical answer candidates; ranking the remaining numerical answer candidates by comparing the confidence score to each other; and selecting a numerical answer candidate having the highest ranking as the numerical answer.
Lee teaches:
 said answer is particular type of numerical answer including a numerical number and a metric unit (paragraph [0026], [0087], numerical answer system may provide answers that includes a number, the numerical sentence ‘Neo beat up 3 agents in five minute’, noted, the ‘minutes’ is interpreted as metric unit and ‘five’ is interpreted as numerical number);
iterating through one or more numerical answer candidates associated with the input question (analyzing the following three text portions ‘there are 50 states in the United States’, ‘I like eating fifty pizza at once’ and ‘Turkey dinners are delicious’); 
for each numerical answer candidate, determine the number-subtype of the number answer candidate based on metric unit in the numerical answer candidate (paragraph [0066], assuming that a received query includes the phrase ‘how many movies did Georje Lucas direct?’; numerical scoring engine may identify the term ‘Films,’ in the numerical sentence, is semantically similar to the term ‘movies’, in the query);
if the numerical answer candidate number-subtype does not match the input question number-subtype, removing the numerical answer candidate (paragraph [0063], paragraph [0059], analyzing the following three text portions ‘there are 50 states in the United States’, ‘I like eating fifty pizza at once’ and ‘Turkey dinners are delicious’; discarding the sentence fragments that do not satisfy a threshold confidence score);
generating a confidence score for each of remaining numerical answer candidates (paragraph [0057], paragraph [0075], assigning a sentence confidence score to the extracted text portion; scoring or ranking associated with a search results from which the numerical sentence was extracted);
ranking the remaining numerical answer candidates by comparing the confidence score to each other (paragraph [0075], scoring or ranking associated with a search results from which the numerical sentence was extracted); and
selecting a numerical answer candidate having the highest ranking as the numerical answer (paragraph [0091]-[0093], selecting the highest scoring numerical sentence to provide the selected to a user device).
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include said answer is particular type of numerical answer including a numerical number and a metric unit; iterating through one or more numerical answer candidates associated with the input question;  for each numerical answer candidate, determine the number-subtype of the number answer candidate based on metric unit in the numerical answer candidate; if the numerical answer candidate number-subtype does not match the input question number-subtype, removing the numerical answer candidate; generating a confidence score for each of remaining numerical answer candidates; ranking the remaining numerical answer candidates by comparing the confidence score to each other; and selecting a numerical answer candidate having the highest ranking as the numerical answer into generating document representation based on semantic network of Dawson.
Motivation to do so would be to include said answer is particular type of numerical answer including a numerical number and a metric unit; iterating through one or more numerical answer candidates associated with the input question;  for each numerical answer candidate, determine the number-subtype of the number answer candidate based on metric unit in the numerical answer candidate; if the numerical answer candidate number-subtype does not match the input question number-subtype, removing the numerical answer candidate; generating a confidence score for each of remaining numerical answer candidates; ranking the remaining numerical answer candidates by comparing the confidence score to each other; and selecting a numerical answer candidate having the highest ranking as the numerical answer to enhance a user’s experience (Lee, paragraph [0011]).
Regarding claim 2, the combination of Dawson and Todhunter and Lee: The method as recited in claim 1, further comprising: attempting to identify one or more number-subtype head nouns from at least one of the lexical answer type, the non-lexical answer type head-noun of a Wh-noun-phrase, a subordinate noun to a transparent nominal predicate, a noun complemental of a prepositional phrase, or a noun that is an argument to a verb, which is an optional to selection of these elements, for the purpose of examination, the Examiner selects "the non-lexical answer type head-noun of a Wh-noun-phrase" (Todhunter, paragraph [0184], a body of text is split into sentences and each sentence is parsed into syntactic and semantic information, described by Penn Treebank part-of-speech tags. The sentence's linguistic tree is subsequently used to create simple subject-verb-object clauses which are then, along with annotations resident in the document container, submitted to a process of conceptualization)
Regarding claim 3, the combination of Dawson and Todhunter and Lee: The method as recited in claim 2, further comprising: attempting to identify one or more number-subtype head-nouns using a prepopulated list of noun-subtypes (Dawson, paragraph [0368-371], The entire set of sentences 502 is submitted to a program module entitled a Named Entity Coreferencer, whereby executing this program module causes the system to identify related noun terms in the body of the document or other submitted information).
Regarding claim 4, the combination of Dawson and Todhunter and Lee: The method as recited in claim 1, further comprising: attempting to identify the one or more number subtype verbs from at least one of a root verb of the input question or a subordinate verb underneath a transparent verbal predicate 1 which is an optional to selection of these elements, for the purpose of examination, the Examiner selects "a root verb of the input question" (Dawson, paragraph [0373-375], FIG. 16, in general the system converts the syntax tree 506 into a set of simple clauses 514, by using natural language techniques and graph traversals, which in typical circumstances may be complicated graph traversals. It is generally considered in the prior art to not be possible to derive simple clauses without there being a machine understanding of the part-of-speech constituents of a sentence. As show in FIG. 16, each simple clause 514 consists of three elements: subject, predicate (or verb phrase) and object).
Regarding claim 5, the combination of Dawson and Todhunter and Lee: The method as recited in claim 4, further comprising: attempting to identify the one or more number subtype verbs using a pre populated list of verb-subtypes (Dawson, paragraph [0373-375], FIG. 16, in general the system converts the syntax tree 506 into a set of simple clauses 514, by using natural language techniques and graph traversals, which in typical circumstances may be complicated graph traversals. It is generally considered in the prior art to not be possible to derive simple clauses without there being a machine understanding of the part-of-speech constituents of a sentence. As show in FIG. 16, each simple clause 514 consists of three elements: subject, predicate (or verb phrase) and object).
Regarding claim 6, the combination of Dawson and Todhunter and Lee: The method as recited in claim 1, further comprising: attempting to identify one or more number-subtype adjectives using a prepopulated list of adjectivesubtypes (Todhunter, paragraph [0017-18] [0022], The semantic analysis can include: recognizing one or more facts in the form of one or more expanded Subject-ActionObject (eSAO) sets in the text documents and user question, wherein each eSAO set has one or more eSAO components; and recognizing rules in the text documents and user question that reflect regularities of the outside world/knowledge domain in the form of Cause-Effect relations in the eSAO sets ... the one or more eSAO components can include one or more elements of a group consisting of: subjects, objects, actions, adjectives, prepositions, indirect objects and adverbs).
Regarding claim 21, the combination of Dawson, Todhunter and Lee: The method as recited in claim 1, wherein the determined number-subtype indicates a subtype of a numerical answer to the input question (Dawson, paragraph [0232-234] [0419-421], invoke lexical analysis to tag parts of speech, recognize named entities, analyze coreferences, identify time and numerical expressions, delineate noun and verb chunks, and last but not least construct a parse node tree based on standard Penn Treebank tags ... using the parse node tree, create simple subject-predicate-object clauses from complex sentences using a set of rules and heuristics).
Regarding claims 8-13 and 22 are essentially the same as claims 1-6 and 21 except that they set forth the claimed invention as a ‘computer program product’ rather than a ‘method’, respectively and correspondingly, noted, the ‘computer program product’ can be seen at paragraph [0086] and [0096] in Dawson reference; therefore is rejected under the same reasons set forth in rejections of claims 1-6 and 21.
Regarding claims 15-19 and 23 are essentially the same as claims 1-6 and 21 except that they set forth the claimed invention as a ‘system’ rather than a ‘method’, respectively and correspondingly, noted, the ‘system’ can be seen at paragraph [0129] in Dawson reference therefore is rejected under the same reasons set forth in rejections of claims 1-6 and 21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168                                                                                                                                                                                                        
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168